Exhibit 32.2 Certification of Annual Report Pursuant to §906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1350, the undersigned officer of Renaissance Learning, Inc. (the “Company”), hereby certifies that, to the undersigned's knowledge: (1) This Amendment No. 2 to the Company’s Annual Report on Form 10-K/A for the year ended December 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 31, 2011 /s/ Mary T. Minch Name: Mary T. Minch Title: Executive Vice President-Finance, Chief Financial Officer, and Secretary THIS WRITTEN STATEMENT ACCOMPANIES THIS REPORT PURSUANT TO SECTION -OXLEY ACT OF 2
